898 F.2d 154
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Fred D. JOHNSON, Petitioner-Appellant,v.David L. BAKER, Warden, Respondent-Appellee.
No. 89-3387.
United States Court of Appeals, Sixth Circuit.
March 15, 1990.

Before WELLFORD and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Fred D. Johnson, an Ohio inmate, filed a petition for writ of habeas corpus under 28 U.S.C. Sec. 2254 in which he challenged the constitutionality of a 1979 aggravated murder conviction.  The district court ultimately denied the relief sought and this appeal followed.  The parties have briefed the issues, Johnson proceeding without counsel.


3
Upon consideration, we find ample support in the record and law for the district court's decision.  The district court found, and we agree, that Johnson's claims centering on the warrantless arrest and alleged pretrial denial of counsel were barred from consideration under Harris v. Reed, 109 S. Ct. 1038, 1042-43 (1989), and Engel v. Isaac, 456 U.S. 107, 129 (1982).  The claims concerning the admission of a prosecutorial reference to a recorded confession did not render the trial fundamentally unfair.   Donnelly v. DeChristoforo, 416 U.S. 637 (1974);  Cooper v. Sowders, 837 F.2d 284, 286 (6th Cir.1988).


4
Accordingly, for these reasons and for the reasons set forth exhaustively in the district court's opinion of April 6, 1989, the judgment on appeal is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.